UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52043 NT Mining Corporation (Exact name of registrant as specified in its charter) Nevada 94-3342064 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 280, 13701 Vanier Place Richmond, British Columbia, Canada V6V 2J1 (Address of principal executive offices) (604) 249-5001 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes No  APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 17, 2010 the registrant’s outstanding common stock consisted of 47,596,826 shares. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6. Exhibits 6 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements NT Mining Corporation (An Exploration Stage Company) March 31, 2010 Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Changes in Stockholder’s Equity (Deficit) F-3 Consolidated Statements of Cash Flows F-4 Notes to the Consolidated Financial Statements F-5 2 NT Mining Corporation (An Exploration Stage Company) Consolidated Balance Sheets Unaudited Audited March 31, 2010 March 31, 2009 December 31, 2009 Assets Cash in banks Prepaid expenses - Accounts receivable Furniture, fixtures, and office equipment less accumulated depreciation Mining property Total assets Liabilities and Stockholders' Deficit Accounts payable Current portion of debenture Due to related parties Debenture payable Stockholders' equity (deficiency): Common stock, $.001 par value; authorized 400,000,000 shares, issued and outstanding 47,596,826, 23,536,407 and 23,536,407 shares respectively Additional paid-in capital Deficit ) ) ) Accumulated other comprehensive income (loss) - ) ) ) Total liabilities and stockholders' equity (deficiency) See notes to consolidated financial statements. F-1 NT Mining Corporation (An Exploration Stage Company) Consolidated Statements of Operations Unaudited Three months ended March 31, 2010 Three months ended March 31, 2009 February 10, 1997 (inception) to March 31, 2010 Revenue - - - General and administrative expenses Exploration and field expense - Royalty expense - Depreciation of furniture, fixtures and office equipment Total operating expense Income (loss) from operations ) ) ) Interest expense ) ) ) Income (loss) from continuing operations ) ) ) Discontinued operations - - ) Net loss ) ) ) Net profit (loss) per share - basic and diluted ) ) Weighted average number of common shares outstanding - basic and diluted See notes to consolidated financial statements. F-2 NT Mining Corporation (An Exploration Stage Company) Statements of Changes in Stockholders' Equity (Deficiency) Accumulated Total Common Stock, Additional Other Stockholders' $0.001 par value Paid-in Comprehensive Equity Shares Amount Capital Deficit Income (Deficiency) Balances, December 31, 2004 28 $
